       Case 2:20-cr-00029-WBS Document 16 Filed 06/11/20 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS J. BEEVERS, # 288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
     Douglas_Beevers@fd.org
5
     Attorney for Defendant
6    HACK TOWNSEND CULLING JR.
7
                                  IN THE UNITED STATES DISTRICT COURT
8
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                              )   Case No. 2:20-cr-00029-WBS
                                                            )
11   Plaintiff,                                             )   STIPULATION AND ORDER TO CONTINUE
                                                            )   STATUS CONFERENCE
12   vs.                                                    )
                                                            )
13   HACK TOWNSEND CULLING JR.                              )   Date: June 15, 2020
                                                            )   Time: 9:00 a.m.
14   Defendant.                                             )   Judge: Hon. William B. Shubb
                                                            )
15                                                          )
16           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17   Attorney, through Justin Lee, Assistant United States Attorney, attorneys for Plaintiff, Heather
18   Williams, Federal Defender, through Assistant Federal Defender Douglas J. Beevers, attorneys

19   for Hack Townsend Culling Jr, that the status conference scheduled for June 15, 2020, at 9:00

20   a.m., be vacated and the matter continued to August 3, 2020, at 9:00 a.m.

21           Defense requires more time to review discovery and investigate possible DNA evidence,

22   which has been difficult due to limitations during the current COVID-19 pandemic.

23           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
     from the date the parties stipulated through and including August 3, 2020; pursuant to 18 U.S.C.
24
     §3161 (h)(1)(D)[pretrial motions], (h)(7)(A) and (B)(iv)[reasonable time to prepare] and General
25
     Order 479, Local Code T4 based upon continuity of counsel and defense preparation.
26
             Counsel and the defendant also agree that the ends of justice served by the Court granting
27
     this continuance outweigh the best interests of the public and the defendant in a speedy trial.
28

      Stipulation and Order to Continue Status Conference        -1-
      Case 2:20-cr-00029-WBS Document 16 Filed 06/11/20 Page 2 of 3


1    DATED: June 9, 2020
                                                            Respectfully submitted,
2
3                                                           HEATHER E. WILLIAMS
                                                            Federal Defender
4
                                                            /s/ Douglas J. Beevers
5                                                           DOUGLAS J. BEEVERS
                                                            Assistant Federal Defender
6
                                                            Attorney for PATRICK PRIGMORE
7
     DATED: June 9, 2020                                    MCGREGOR W. SCOTT
8                                                           United States Attorney

9                                                           /s/ Justin Lee
                                                            JUSTIN LEE
10                                                          Assistant United States Attorney
                                                            Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status Conference     -2-
       Case 2:20-cr-00029-WBS Document 16 Filed 06/11/20 Page 3 of 3


1                                                           ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice served by granting the requested continuance
7    and outweigh the best interests of the public and defendants in a speedy trial.
8            It is further ordered the June 15, 2020 status conference shall be continued until August
9    3, 2020, at 9:00 a.m.
10   Dated: June 10, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status Conference    -3-
